- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 10.6 WELLS FARGO BUSINESS LENDING CONFIRMATION LETTER May 28, 2009 American TonerServ Corp., William A Robotham, Daniel J Brinker, Thomas A. Hakel, and Charles E Mache 420 Aviation Blvd, Suite 103 Santa Rosa, CA 95403 RE: $835,000.00 Revolving Line of Credit Wells Fargo Bank, National Association ("Bank") agrees to make available to American TonerServ Corp., William A Robotham, Daniel J Brinker, Thomas A. Hakel, and Charles E Mache ("Borrower") a Revolving Line of Credit (the "Credit"). The Credit shall bear interest and be repayable in accordance with the terms and conditions of the Agreement. The Agreement consists of (1) this Confirmation Letter (this "Letter"), (2) the Business Lending Disclosure dated August 01, 2008 (the "Disclosure") and (3) any Related Documents. All terms and conditions of the Disclosure and Related Documents are incorporated herein by reference for all purposes. All capitalized terms not defined in this Letter are defined in the Disclosure. Promise To Pay. Borrower promises to pay to Bank, or order, the principal amount of $835,000.00, or so much as may be advanced and outstanding from time to time, together with interest on the outstanding principal balance. Borrower will pay Bank at Bank's address shown in this letter or at such other place as Bank may designate in writing. Availability Period. Subject to applicable terms of the Agreement, advances under the line of credit will be available until January 15, 2010 (the "Availability Period"). During the Availability Period, Borrower may borrow, repay, and borrow again from time to time under this revolving line of credit up to the Credit Limit. If at any time, for any reason, the principal balance at any time exceeds the Credit Limit, Borrower shall repay the excess amount immediately. Floating Interest Rate. Interest shall accrue on the unpaid outstanding principal balance of the Credit at a floating rate equal to the Index plus 8.000% (the "Indexed Rate"). The "Index" is the Prime Rate set by Bank from time to time, which serves as the basis upon which effective rates of interest are calculated for those loans making reference thereto. Each change in the Index shall become effective on the date of each change in the Prime Rate. The Indexed Rate will change as and when the Index changes. Interest will be calculated as described in the Interest Accrual Basis paragraph below. The Indexed Rate was approximately 11.250% when this Letter was prepared. Interest Rate Floor. Notwithstanding anything to the contrary, this Credit shall be subject to an interest rate floor of 11.250% (the "Floor Rate"). This means during the period of time when the normally applicable interest rate is less than the Floor Rate, then the Floor Rate shall apply in lieu of the normally applicable interest rate. However, if any financial derivative is provided by Bank with respect to this Credit, the following rules apply: (a) if a floating to fixed interest rate swap (whether documented by an ISDA Master Agreement or a Rate Management Agreement) is currently effective, the Floor Rate shall not apply, unless the interest rate swap is documented pursuant to an ISDA Master Agreement and contains an embedded floor; and (b) if a rate cap is currently effective, the Floor Rate shall apply. 1 Assumption. The Credit may be assumed during its term provided that the assuming party (i) meets the Bank's standard underwriting criteria and (ii) pays an assumption fee of 1% of the Credit's outstanding principal balance in effect as of the date of the assumption approval. Interest Accrual Basis. Interest shall be computed on an actual/360 simple interest basis; that is, by multiplying the applicable interest rate, times the outstanding principal balance, times the actual number of days the principal is outstanding and dividing by a year of 360 days. Repayment. Interest as it accrues shall be due and payable monthly, commencing on July 15, 2009 and continuing on the same day of each month thereafter until maturity. The Credit shall mature on January 15, 2010, at which time all unpaid principal, accrued interest, and any other unpaid amounts shall be due and payable in full. Unless otherwise agreed, all sums received from Borrower may be applied to interest, fees, principal, or any other amounts due to Bank in any order at Bank's sole discretion. Payment and Rate Adjustments. If Bank fails for any reason to timely or properly establish, charge or adjust the interest rate or payment amount, Bank may retroactively correct the interest rate and reamortize and adjust the payment amount at any subsequent time as may be appropriate to restore the intended amortization schedule. Borrower will promptly notify Bank of any such oversight upon discovery of same. In no event shall Bank's failure to properly reamortize or adjust payments result in a forgiveness of any portion of the indebtedness. Automatic Debit of Payments. Borrower agrees to maintain Wells Fargo Bank, National Association deposit account number xxxxxxxxxxxxxxx from which Bank is authorized to debit loan payments, fees and such other sums as may be payable under the Agreement or Related Document as they become due with respect to this Credit and any renewals and extensions of this Credit, and shall keep such deposit account in good standing at all times. This authorization shall remain in full force and effect until discontinued by Bank, or written revocation from Borrower has been received and processed by Bank at its office at BBSG Boise Loan Ops, PO Box 8203, Boise, ID 83707. If this authorization is revoked, or if the account is not maintained in good standing, or if Bank is not able to collect such amounts from the account as they become due for any reason, then Bank may increase the pre-maturity interest rate applicable to this Credit immediately and without notice by one quarter percent (1/4%). Disbursement Information. The proceeds of the Credit shall be disbursed as follows (estimated): $1.00 Wells Fargo Bank Loan Payoff xxxxxxxxxxxx Collateral. Subject to the terms and conditions of the Disclosure, as security for the obligations set forth in Section 2.1 of the Disclosure, including without limitation all Indebtedness of Borrower to Bank under any swap, derivative, foreign exchange, hedge, deposit, treasury management or other similar transaction or arrangement, American TonerServ Corp. , as Grantor, pledges and grants to Bank a first priority security interest in the following personal property, whether existing or hereafter arising, now owned or hereafter acquired, and wherever located, and all Proceeds of the foregoing (including insurance): All Inventory. All Accounts (including health care insurance receivables), deposit accounts, contract rights, chattel paper, (whether electronic or tangible), commercial tort claims, instruments, promissory notes, investment property, general intangibles (including payment intangibles and software), letter of credit rights, letters of credit, and other rights to payment of every kind now existing or at any time hereafter arising. All Equipment. 2 All Fixtures. The property described in Exhibits (if any) attached hereto and made a part hereof. Fees. Borrower will pay at closing fees as follows: $2,087.50 Commitment Fee From Account xxxxxxxxxxx Late Charges. For each payment of principal, interest, and/or fees which has not been paid in full within fifteen days after its date due, Borrower will pay to Bank a late charge of $15.00 or five percent (5%) of the amount due, whichever is greater. Borrower acknowledges and agrees that the amount of this late fee is reasonable with respect to this Credit, taking into account Bank's expectation of timely receipt of payments with regard to the favorable pricing of this Credit, and the operational, administrative and regulatory burdens flowing from late payments and delinquencies. To the extent this late fee or any other fee or charge set forth in this Agreement may be prohibited or exceed any limit provided by any present or future applicable law, such fee or charge shall be reduced to the maximum amount allowed. Trade Finance Subfeature. At Bank's sole discretion, Bank may make available to Borrower a Letter of Credit Subfeature and/or a Foreign Exchange Subfeature in an amount not to exceed in the aggregate the lesser of $835,000.00 or the available principal amount of the Credit. Such subfeature(s) shall be subject to the terms of the Disclosure and all additional agreements pertaining to such services. A Letter of Credit Subfeature simplifies the issuance of commercial and/or standby letters of credit; however, this is not a commitment to issue letters of credit. Each letter of credit shall be issued for a term designated by Borrower; provided however, that no letter of credit shall have an expiration subsequent to the maturity of the Credit unless otherwise agreed to by Issuer and Bank. The issuance of any letter of credit is subject to the Bank's discretion, the execution of additional letter of credit agreements, and other conditions. Prepayment Penalty. Borrower may prepay principal of the Credit at any time, in any amount, without penalty. Insurance. Borrower will provide and maintain insurance coverage as required by the Disclosure and any Related Documents. Facsimile and Counterpart. This document may be signed in any number of separate copies, each of which shall be effective as an original, but all of which taken together shall constitute a single document. An electronic transmission or other facsimile of this Letter or any signed document shall be deemed an original and shall be admissible as evidence of the document and the signer's execution. Applicable Law. The Agreement shall be governed by the laws of the state of California and applicable Federal Law except to the extent any related document is governed by the law of another state due to the location of the collateral. Purpose. The proceeds of the Credit shall be used solely for business or commercial purposes. Related Documents. The Credit also is conditioned upon execution and delivery of this Confirmation Letter and the following Related Documents: Wells Fargo Privacy Policy for Business Principals At the time the Agreement is signed and delivered to Bank, the persons signing below, including without limitation the Borrower(s), any Grantor(s) and any Guarantor(s), acknowledge receipt of the Agreement, including the Disclosure and Related Documents, and accept all terms and 3 conditions contained in them. Unless a fully signed copy of this Letter and all Related Documents is received by Bank within 30 days, this offer to extend credit will expire. This offer is not transferable or assignable, and may be withdrawn or modified at any time prior to Bank's receipt of the above fully signed documents. Final Agreement . The persons and entities signing below ("Party", or collectively, the "Parties") acknowledge and agree that each Party's execution of this Agreement constitutes acknowledgment that such Party (i) agrees that there are no oral agreements relating to this Credit (this "Loan"), (ii) agrees that agreements will be binding upon Bank only if in writing and signed by Bank, and (iii) acknowledges receipt of the following Notice, and to the fullest extent allowed by law, agrees to be bound by the terms of this Agreement and this Notice: NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THIS LOAN CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS LOAN. Please sign and return this original letter to: Wells Fargo Bank, National Association , BBSG Boise Loan Ops, PO Box 8203, Boise, ID 83707. If you have any questions, please contact me at (707) xxx- xxxx. For future reference, please send all correspondence to the Bank to the following address: BBSG Boise Loan Ops, PO Box 8203, Boise, ID 83707. Wells Fargo Bank, National Association By: /s/ Patrick T. Gorman Name: Patrick T. Gorman Title: Lender Date: May 28, 2009 Borrower Acknowledgment and Acceptance: By signing below, Borrower acknowledges receipt of the Agreement, including the Disclosure and Related Documents, and agrees to the terms and provisions contained in them, including without limitation the prepayment penalty described in the Prepayment section of this Letter, if any. Borrower represents and warrants that the primary business address is 420 Aviation Blvd, Suite 103, Santa Rosa, CA 95403. American TonerServ Corp., William A Robotham, Daniel J Brinker, Thomas A. Hakel, and Charles E Mache By: /s/ Charles E Mache Name: American TonerServ Corp. Title: President and Secretary By: /s/ William A Robotham Name: William A Robotham By: /s/ Daniel Brink Name: Daniel Brinker By: /s/ Thomas Hakel Name: Thomas Hakel 4 By: /s/ Charles E Mache Name: Charles E Mache Grantor Acknowledgment and Acceptance: By signing below, Grantor acknowledges receipt of a copy of the Disclosure and agrees to the terms and provisions of this Letter and Section 2 of the Disclosure. Grantor represents and warrants: (a) All Collateral consisting of tangible personal property (except goods in transit) is located or domiciled at the following address(es): 420 Aviation Blvd. Suite 103, Santa Rosa, CA 95403 (b) American TonerServ Corp. is Incorporated/ Formed/ Registered in the state of California and located at 420 Aviation Blvd, Suite 103, Santa Rosa, CA 95403. American TonerServ Corp. By: /s/ Charles E Mache Name: Charles E Mache Title: President 5
